 

SOUTHERN DISTRICT OF MISSISSIPPI

FECES

 

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

FOR THE SOUTHERN DISTRICT OF MISSISSIBPI OCT 0 7 2049
EASTERN DIVISION
ARTHUR JOHNSTON
BY uty
UNITED STATES OF AMERICA
Vv. CRIMINAL NO. 2:19¢cr20-KS-MTP

JAKOBE MCCRAY WOULLARD
AGREED PRELIMINARY ORDER OF FORFEITURE
Pursuant to a separate Plea Agreement and Plea Supplement between the defendant,

JAKOBE MCCRAY WOULLARD, by and with the consent of his attorney, and the UNITED

STATES OF AMERICA (hereinafter “Government”), defendant agrees that the following

findings are correct, and further agrees with the adjudications made herein. Accordingly, the

Court finds as follows:

Ie The Defendant is fully aware of the consequences of having agreed to forfeit to the
Government his en in and to the hereinafter described property, having been apprised
of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge
of the consequences, entered into a Plea Agreement and Plea Supplement with the
Government to forfeit such property.

2. The Defendant agrees, the

1. One (1) Smith & Wesson pistol, model SD9VE, 9mm caliber, Serial No.:
FWT2243;

2. One (1) Smith & Wesson pistol, model SD40VE, .40 caliber, Serial No.:
FYW2796; and
3. Any ammunition seized;
(the “Subject Property”) constitutes or was derived from proceeds that the defendant

obtained, directly or indirectly, as a result of the offense charged in the Indictment and/or

was used, or intended to be used, in any manner or part, to commit, or to facilitate the

 
commission of the offense charged incite Indictment. Such property is, therefore, subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal

Procedure, and 18 U.S.C. § 982 require the Court to order the forfeiture of the Subject

Property at, and as a part of, the sentencing proceeding. The Defendant does hereby

waive such requirement and the requirement that the forfeiture be made a part of the

sentence as ordered by the Court in the document entitled “Judgment in a Criminal Case.”

The Defendant ated his attorney further agree that the Cott should enter this Order

immediately, and agree that the foxfeiiane ordered hereunder will be a part of the sentence

of the Court regardless whether ordered at that proceeding and/or whether attached as a

part of the said “Judgment in a Criminal Case.” |

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a. That the Defendant shall forfeit to the United States,

| 1. One (1) Smith & Wesson pistol, model SD9VE, 9mm caliber, Serial No.:
FWT2243; .
2. One (1) Smith & Wesson pistol, model SD40VE, .40 caliber, Serial No.:
FYW2796; and
3. Any ammunition seized.

b. The Court has determined, based on the Defendant’s Plea Agreement and Plea
Supplement, that the following property is subject to forfeiture pursuant to 18
U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), that the Defendant had an interest in
such property and that the Government has established the requisite nexus between .
such property and such offenses.

e The United States may conduct any discovery it considers necessary to identify,

locate, or dispose of the property subject to forfeiture or substitute assets for such
property.

The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crim. P..
32.2(b)(6).

Any person, other than the above named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture
shall become final as to the Defendant at the time of sentencing [or before
sentencing if the Defendant consents] and shall be made part of the sentence and
included in the judgment. If no third party files a timely claim, this order shall
become the Final Order of Forfeiture, as provided by Fed. R: Crim. P. 32.2(c)(2).
Any petition filed by a third party asserting an interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the subject property, the line
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the >
relief sought.

After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues. Fed. R. Crim. P. 32.2(c)(1)(B).

i. The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the
period provided in 21 U.S.C. § 853(n)(2) for the filing of third party petitions.

The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

SO ORDERED AND ADJUDGED this day of biteRe, 2019.

| UNITED STATES DISTRICT JUDGE
AGREED:

Cob We rebw.

ANDREW W. EICHNER
Assistant United States Attorney

 

—qodke Wa VA |
JAKOBE MCCRAY WOULLARD
Defendant

an
NI TYNES
Attorney for Defendant
